                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRITTANY N. KASKA,

                Plaintiff,

        v.                                                Case No. 18-cv-1174-JPG-MAB

 ALLIANT ACQUISITION GROUP,

                Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Brittany N. Kaska’s second amended

motion for default judgment (Doc. 13) in this case brought under the Fair Debt Collection

Practices Act, (“FDCPA”) 15 U.S.C. § 1692 et seq., and the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, et seq. She arranged for service of the summons and complaint on

defendant Alliant Acquisition Group (“Alliant”) at its principal place of business in Riverside,

California, on June 14, 2018. Alliant did not respond within 21 days of service, and the Clerk of

Court entered default against Alliant on August 3, 2018, pursuant to Federal Rule of Civil

Procedure 55(a) (Doc. 7). In her original motion for default judgment, Kaska had not provided

evidence that she sent notice of that entry of default to Alliant as required by Local Rule 55.1(a).

In her first amended motion for default judgment, she still did not attach evidence that she served

the notice of entry of default on Alliant. Finally, with this motion, she has provided a copy of a

December 10, 2018, cover letter to Alliant to which the Clerk’s entry of default is attached, along

with a copy of an envelope addressed to Alliant and a certified mail card. In light of this new

documentation, the Court will enter a default judgment against Alliant.

       As for the amount of that default judgment, Kaska seeks statutory damages in the amount

of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A) of the FDCPA and of $3,500 ($500 for each
violation) pursuant to 47 U.S.C. § 227(b)(3)(B) & (C) of the TCPA. She asked for both of these

statutory penalties in her complaint. She also seeks payment of her costs and reasonable attorney

fees in the amount of $4,099.17 pursuant to 15 U.S.C. § 1692k(a)(3) of the FDCPA. This

amounts to a total judgment of $8,599.17.

       In light of Alliant’s failure to plead in a timely manner, thereby admitting the facts

alleged in the complaint, the Court GRANTS Kaska’s second amended motion for default

judgment (Doc. 13) and DIRECTS the Clerk of Court to enter default judgment in the

aforementioned amount.

IT IS SO ORDERED.
DATED: May 15, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
